F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                           JUN 3 2003
                            FOR THE TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                                 Clerk


    UNITED STATES OF AMERICA,

                Plaintiff-Appellee,

    v.                                                   No. 02-3327
                                               (D.C. Nos. 02-CV-3061-JTM and
    VANESSA GAYLE GLASS,                              00-CR-10026-JTM)
                                                           (D. Kan.)
                Defendant-Appellant.


                            ORDER AND JUDGMENT            *




Before SEYMOUR , HENRY , and BRISCOE , Circuit Judges.




         After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal.   See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.




*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
         Defendant Vanessa Gayle      Glass appeals from the district court’s denial of

her motion filed pursuant to 28      U.S.C. § 2255. We granted a certificate of

appealability on the issue of whether Ms. Glass had received ineffective

assistance of counsel causing her guilty plea to be invalid.      We affirm.


Facts:

         Ms. Glass was charged with one count of possession with intent to

distribute cocaine base in violation of 21 U.S.C. § 841(a)(1) and 18 U.S.C. § 2.

She pled guilty to one charge of      maintaining a place to distribute cocaine base in

violation of 21 U.S.C. § 856(a)(1) and was sentenced to 108 months’

imprisonment. The plea agreement included the condition that she waive “          her

right to challenge her sentence or the manner in which it was determined in any

collateral attack, including but not limited to a motion brought under Title 28,

United States Code, Section 2255.” Rec., Vol. I, tab 138, ex.11 at 3.

         Despite waiving her right to file a §     2255 motion, Ms. Glass proceeded to

do so. She alleged counsel was ineffective for various reasons. She also

contended the state and federal investigators were guilty of misconduct, and she

was denied “medical correction” while she was in federal custody.




                                                 -2-
Analysis:

      We granted a certificate of appealability solely on the issue of whether

Ms. Glass’ counsel had been ineffective. See United States v. Cockerham , 237

F.3d 1179, 1187 (10th Cir. 2001) (   defendant may file § 2255 motion despite

waiver if motion is based on ineffective assistance of counsel claim challenging

validity of guilty plea).

      Ms. Glass maintains that counsel was ineffective because he had a conflict

of interest arising from the fact that he had represented her brother-in-law on an

unrelated matter. She further asserts counsel was not “allowed” to conduct

discovery, did not obtain exculpatory materials from the government, did not

review the presentence report with her prior to her entering her plea   , did not

object to sentencing enhancements, and did not object to a conflict of interest she

had with the probation officer. She also states that counsel misled her to believe

she would be sentenced to probation or a halfway house. Finally, she contends

that counsel coached her as to how to answer the court’s questions during the plea

hearing.

      The transcript of the plea hearing shows that Ms. Glass testified under oath

that she understood the charges and the possible maximum sentence and fine,

including the fact that neither counsel nor the government could promise her that

she would be sentenced to less than the maximum. She also stated that she “had


                                          -3-
adequate opportunity to meet” with counsel, had discussed the situation with him,

and that she had no problems with counsel’s representation. R., Vol. 1, tab 141,

transcript of change of plea hearing at 10. She also testified that she understood

that she could not appeal her sentence,     id. at 20, and could not withdraw her plea

if she did not like the sentence imposed,    id. at 22.


Conclusion:

        Ms. Glass testified at the plea hearing that counsel had provided her with

proper assistance so that she understood the terms of the plea agreement and the

ramifications of entering a plea. Her current statements are self-serving and are

not supported by any credible evidence.      See Parke v. Raley , 506 U.S. 20, 37

(1992) (noting court was not convinced by defendant’s self-serving assertion that

he could not remember whether he was advised of his constitutional rights).

Further, the truth and accuracy of Ms. Glass’ statements made in court under oath

are “conclusive in the absence of a believable reason justifying” their rejection.

United States v. Bambulas , 571 F.2d 525, 526 (10th Cir. 1978).          While the plea

record is not invariably an insurmountable barrier,       it is under the facts of this

case.




                                             -4-
     The judgment of the United States District Court for the District of Kansas

is AFFIRMED.




                                                  Entered for the Court



                                                  Robert H. Henry
                                                  Circuit Judge




                                       -5-